YELVERTON, Judge.
QUESTION OF TIMELINESS OF APPEAL
Defendant, Edward Frank Rainey, was convicted of charges of theft of a value of six hundred dollars and of simple escape. On December 13, 1982, defendant was sentenced to serve five years on each charge, with the sentences to run concurrently. This appeal was filed on January 21, 1983, and on February 10,1983, an order to show cause was issued ordering defendant to show on or before February 25, 1983, why his appeal should not be dismissed as having been untimely perfected under LSA-C. Cr.P. art. 914.
This article requires:
A motion for an appeal may be made orally in open court or by filing a written motion with the Clerk. The motion must be made no later than five days after the rendition of the judgment or ruling from which the appeal is taken. The motion shall be entered in the minutes of the Court.
This appeal has not met the requiréments of this article. Defendant was sentenced on December 13, 1982; however, he did not move for an appeal of his conviction until December 22, 1983. This time delay is beyond the five (5) day requirement established by the Legislature in Article 914. Thus, the appeal was untimely filed.
Inasmuch as this appeal was untimely perfected under the requirements of the Louisiana Code of Criminal Procedure, the appeal is dismissed.
APPEAL DISMISSED. UNTIMELY FILED.